 

Case: 4:18-cv-00170-DMB-RP Doc #: 41 Filed: 12/28/18 1 of 1 PagelD #: 2950

240 Trace Colony Park Drive
Suite One Hundred
Ridgeland, Mississippi 39157

601.933.2040 Phone
SESSUMS ” DALLAS, PLLC 601.933.2050 Fax

«Ale srregs atl Lace:

Bossy L. DALLAS
Direct Dial: 601.933.2044
bdallas@sessumsdallas.com

 

December 12, 2018

The Honorable Debra M. Brown
United States District Judge
Northern District of Mississippi
305 Main Street, Suite 329
Greenville, Mississippi 38701

The Honorable Roy Percy
Magistrate Judge

911 Jackson Avenue East
Oxford, Mississippi 38655-0608

Re: MEDIATION
- City of Cleveland, Mississippi v. Siemens Industry, Inc.,
Mueller Systems, LLC, Chris McNeil, and John Does 1-10
USDC for the Northern District of Mississippi/Greenville Division
Civil Action Number: 4:18cv170-DMB-RP

Dear Judge Brown and Judge Percy:

On November 29, 2018, the parties in the referenced matter attempted to resolve the issues
through mediation. I served as their mediator. Despite the diligent efforts to resolve this matter,
the mediation did not return a favorable resolution. In compliance with {XIV(B) of the
Mediation Rules of Civil Procedure, please accept this letter as my notice to the Court of the
unsuccessful mediation.

Sincerely,
/ ¢ ty OL a
Bobby L. Dallas

BLD:lg
cc: Counsel-of-Record
